Citation Nr: 0422666	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  02-20 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including alcohol abuse and a bipolar 
disorder.

2.  Entitlement to service connection for lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from November 1979 to March 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO) - which denied service connection for a 
lobectomy, claimed as secondary to asbestos exposure, and 
service connection for an acquired psychiatric disorder, 
including alcohol abuse and a bipolar disorder.  In March 
2002, the RO confirmed and continued the denial of the claim 
for service connection for an asbestos-related lobectomy.  
The veteran filed a timely notice of disagreement (NOD) in 
July 2002 contesting the denial of both claims, and the RO 
sent him a statement of the case (SOC) concerning both issues 
in September 2002.  In his November 2002 substantive appeal 
(VA Form 9), however, he stated that he was only appealing 
the issue of entitlement to service connection for an 
acquired psychiatric disorder, inclusive of alcohol abuse and 
a bipolar disorder.  But his local representative at the RO 
subsequently submitted a statement (in lieu of VA Form 646) 
in January 2003 contesting both claims, and that statement 
was timely - if accepted as an equivalent statement 
in lieu of a VA Form 9, to perfect an appeal to the Board for 
both claims.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.301, 20.302, 20.305, 20.306 (2003).  So both claims are 
currently before the Board.

The veteran was scheduled to appear for a Board hearing at 
the RO in October 2003.  However, he failed to report for his 
hearing and provided no explanation for his absence.  His 
hearing request, therefore, is deemed withdrawn.  38 C.F.R. § 
20.704(d) (2003).




FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claims, and apprised of whose 
responsibility-his or VA's, it is for obtaining this 
supporting evidence, and all evidence relevant to his claims 
has been obtained. 

2.  The veteran's psychiatric disorder was first diagnosed 
many years after service, and no persuasive medical evidence 
causally relates this condition to his period of active duty 
service.

3.  The veteran filed his claim for alcohol abuse in August 
2001.

4.  The veteran's current lung disability began many years 
after service, and it was not caused by any incident of 
service including asbestos exposure.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by service, and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2003).

2.  The claim for service connection for alcohol abuse lacks 
legal merit.  38 U.S.C.A. §§ 105(a), 1131 (West 2002); 38 
C.F.R. §§ 3.1(m), 3.301(a), (d) (2003).

3.  A lung disability was not incurred in or aggravated by 
active service and is not attributable to asbestos exposure 
in service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 
C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations, Duties to Notify and 
Assist - Psychiatric Disorder and Lung Disability 

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA has been codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
the implementing regulations are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations, to 
include the notice and duty to assist provisions, are 
applicable to the claims on appeal.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).

The VCAA and the implementing regulations eliminated the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The RO sent the veteran a letter in October 2001 apprising 
him of these VCAA notice and duty to assist requirements.  
And this procedural due process occurred prior to initially 
denying his claims in January 2002.  So there was compliance 
with the mandated sequence of events (i.e., VCAA letter 
before initial denial) stipulated by the U.S. Court of 
Appeals for Veterans Claims (Court) in a recent precedent 
decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

That October 2001 VCAA letter (as well as the subsequent 
September 2002 SOC) specifically informed the veteran of the 
type of evidence and information needed to substantiate his 
claims for service connection, the information and evidence 
that he should submit personally, and the assistance that VA 
would provide in obtaining evidence and information in 
support of his claims-if identified.  38 U.S.C.A. § 5103(a); 
see also Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

Psychiatric Disorder

To date, the RO has not afforded the veteran a VA examination 
specifically to obtain an opinion concerning the etiology of 
his current psychiatric disorder.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when:  (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  

In this particular case, however, there is no evidence 
suggesting the veteran's psychiatric disorder is related to 
his service in the military.  There is no mention of a 
psychiatric disorder in his service medical records or for 
many ensuing years, either by complaint (relevant symptoms, 
etc.) or objective clinical finding.  So the Board finds that 
an etiology opinion is not "necessary" to decide this claim.  
See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

As mentioned, the veteran's service medical records are 
entirely negative for any complaints of or treatment for a 
psychiatric disorder.  His service medical records do show 
treatment, however, for alcohol and polydrug abuse.  An April 
1982 progress note related to treatment for alcohol abuse 
noted that he had no psychiatric problems.  Psychiatric 
evaluation on discharge examination in March 1983 was normal.  

The veteran was hospitalized for alcoholic hepatitis at a VA 
facility in May 1992.  He was hospitalized for chest pain in 
June 1992.  He was diagnosed with alcohol abuse, and he 
participated in a 21-day VA alcohol abuse program.  He was 
also hospitalized for alcohol abuse from July 1992 to January 
1993.  In an October 1994 VA mental status examination, he 
was diagnosed with dysthymia and alcohol abuse.  In October 
1995, he complained of severe depression.  

A VA psychological evaluation was conducted in August 1998.  
The veteran was referred to the facility by his primary care 
physician because of a history of depression of two-years 
duration.  The primary care physician had prescribed 
medication for the condition.  The pertinent diagnosis was 
rule out major depressive disorder.  

A VA psychological evaluation was conducted in October 1999.  
The veteran was referred to the facility because of 
depression and alcohol abuse.  He noted that he experienced 
abuse as a child.  Regarding his military service, he stated 
that he "liked it, but had alcohol problems."  The Axis I 
diagnoses were major depression, moderate, recurrent since 
childhood, and alcohol dependence, active.  The Axis II 
diagnosis was personality disorder, not otherwise specified.  
The Axis III diagnosis was elevated liver enzymes, and high 
blood pressure.  The Axis IV psychosocial stressors were 
moderate to severe, financial, vocational, interpersonal and 
medical.  The Axis V Global Assessment of Functioning (GAF) 
score was 55.  Subsequent VA records show treatment for 
depression and alcohol abuse.  A February 2000 VA group 
therapy note also diagnosed rule out bipolar disorder.  

The veteran maintains that he is entitled to service 
connection for a psychiatric disorder because he had a 
psychiatric disorder in service, the military did not provide 
him with treatment for the condition, and it has become worse 
over the past 20 years as a consequence.  Therefore, he 
believes the military is responsible for the misery he has 
suffered since service.



Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Psychoses will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary, however.

A personality disorder, according to regulation, is generally 
recognized medically to represent a developmental condition 
and, therefore, is not service connectable as a matter of 
law.  38 C.F.R. §§ 3.303(c), 4.9 (2003).  See, too, Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The only possible 
exception is if there is evidence of additional disability 
due to aggravation by superimposed disease or injury, 
which there is none in this particular instance.  See Monroe 
v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  But when a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The records show that a psychiatric disorder was first 
identified in 1994, many years after the veteran's service in 
the military had ended more than a decade earlier, in 1983.  
As a psychiatric disorder was not diagnosed until many years 
following his discharge from service, well beyond the one-
year presumptive period, without evidence of continuity of 
symptomatology during the interim, service connection on this 
basis is not warranted.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

The only evidence supporting the veteran's claim is his own 
lay statements maintaining that his current psychiatric 
disorder began in service.  However, as the record does not 
show that he has the medical expertise or training required 
to determine the etiology of his psychiatric disorder, his 
unsubstantiated lay statements, alone, are insufficient to 
prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions); 
see also 38 C.F.R. § 3.159(a)(2) (competency is an 
adjudicative determination).  Thus, his lay statements 
regarding the etiology of his current psychiatric disorder 
are of little to no probative value, especially in light of 
the objective medical evidence that fails to show that a 
current psychiatric disorder bears any relationship 
whatsoever to his service in the military.

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  This has not been shown here.  
Consequently, the preponderance of the evidence is against 
the claim, meaning the benefit-of-the-doubt rule does not 
apply and the claim must be denied.  38 C.F.R. § 3.102; see 
also Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).

Note also that, since the veteran filed his claim for the 
alcohol abuse component in August 2001, service connection is 
expressly precluded as a matter of law unless it is shown 
that a primary service-connected disability (e.g., a 
psychiatric disorder that is service connectable) caused the 
alcohol abuse secondarily.  See Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), overruling Barela v. West, 11 
Vet. App. 280 (1998).  See, too, VAOPGCPREC 2-98 (Feb. 10, 
1998); VAOPGCPREC 7-99 (June 9, 1999).  This has not been 
shown in this particular case, and alcohol abuse as a primary 
disorder (as opposed to a secondary disorder) cannot under 
any circumstances be service connected for claims, as here, 
filed after October 31, 1990, because the abuse of alcohol or 
drugs is considered willful misconduct and, thus, not in the 
line of duty.  38 U.S.C.A. §§ 105(a), 1131 (West 2002); 
38 C.F.R. §§ 3.1(m), 3.301(a) (2003).  

Moreover, as an additional point, VA is not required to 
provide assistance to a claimant under the VCAA if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); 
VAOPGCPREC 5-2004 (Jun. 23, 2004).  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this particular component of the claim, the VCAA 
is not applicable.  Mason v. Principi, 16 Vet. App. 129 
(2002).  Also see Smith (Claudus) v. Gober, 14 Vet. App. 227 
(2000).

When, as here, the law is dispositive of the claim, it should 
be denied because of lack of entitlement under the law - 
analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief can 
be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).


Lung Disability

To date, the RO has not afforded the veteran a VA examination 
specifically to obtain an opinion concerning the etiology of 
his current lung disability.  Such an opinion is "necessary" 
under 38 U.S.C.A. § 5103A(d) when:  (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  See 38 U.S.C.A. § 
5103A(c)(4).  

In this particular case, however, there is no evidence 
suggesting the veteran's lung disability is related to his 
service in the military - including asbestos exposure.  
There is no mention of a lung disability in his service 
medical records or for many ensuing years, either by 
complaint (relevant symptoms, etc.) or objective clinical 
finding.  Even if such examination determined that he has an 
asbestos-related disability, as explained below, there still 
is no competent evidence that he was exposed to asbestos in 
service instead of, for example, at some other point during 
his lifetime.  Therefore, he still would not be entitled to 
service connection for the disability in any event.  So the 
Board finds that an etiology opinion is not "necessary" to 
decide this claim.  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's service medical records are negative for any 
findings, complaints or treatment of a lung condition.  On 
service entrance examination, he stated that his pre-service 
employment was in "cement work."  During service, he served 
as a postal clerk and radioman.  

In March 1991, the veteran underwent a right thoracotomy, 
resection of atypical blebs and pleurodesis.  It was also 
noted that the lower lobe of the right lung was atelectatic 
and was expanded.  

In a VA progress note dated in October 1997, it was indicated 
the veteran had a 
25- to 40-pack years history of smoking and was then smoking 
one and a half packs of cigarettes per day.  

In a VA progress note dated in March 1998, the veteran stated 
that he worked in ship repair in California after separating 
from service before moving to Buffalo, New York, and working 
at a Hospital.  

In October 2001, the RO sent the veteran a letter requesting 
information pertaining to his claimed asbestos exposure in 
service.  In a statement in November 2001, he responded to 
the letter, indicating that he was exposed to asbestos in 
service when he sanded and chipped paint and removed 
insulation from the USS Knox when it was dry docked at 
Yokosuka, Japan.  He reported that his duty aboard ship was 
in visual communications.  He stated that, since October 
1985, he had been employed as an associate instructor, night 
monitor, associate in a group home, personal care attendant, 
and driver.  He essentially contended that his only exposure 
to asbestos was in service and this may have been the cause 
of his lung problems.  Subsequently, he submitted an article 
pertaining to atelectasis.  This selection defines the term 
and describes its symptoms, signs, diagnosis, prophylaxis and 
treatment.

The veteran does not contend that his lung condition actually 
began in service, and there is no evidence of record 
suggesting otherwise.  Rather, he acknowledges that it was 
first diagnosed in 1991, some 8 years after his service in 
the military had ended in 1983.  But he believes, 
nonetheless, that exposure to asbestos in service caused his 
later diagnosed lung condition - thereby still warranting 
service connection.

There are no special legal provisions regarding claims for 
service connection for asbestos-related disease.  However, VA 
has provided adjudicators with some guidelines in addressing 
claims involving asbestos exposure, as set forth in 
Veterans Benefits Administration Manual M21-1, Part VI, 
paragraph 7.21 (Manual).  The Manual notes that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Inhalation of asbestos fibers 
can produce fibrosis and tumors.  The most common disease is 
interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  The manual notes that lung cancer associated with 
asbestos exposure originates in the lung parenchyma rather 
than the bronchi.  Occupations involving asbestos exposure 
include mining and milling, shipyard and insulation work, 
demolition of old buildings, construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
This is significant considering that, during World War II, 
several million people employed in U.S. shipyards and 
U.S. Navy veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.

Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  The Manual goes on to say that the clinical 
diagnosis of asbestos requires a history of asbestos exposure 
and radiographic evidence of parenchymal lung disease.  In 
reviewing claims for service connection, it must be 
determined whether military records demonstrate asbestos 
exposure in service; it should be determined whether there 
was asbestos exposure pre-service and post-service; and it 
should be determined if there is a relationship between 
asbestos exposure and the claimed disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed.Cir. 2002); VAOPGCPREC 4-2000 (Apr. 13, 2000).  

As mentioned, here, the veteran claims that he has an 
asbestos-related lung disease as a result of exposure to 
asbestos while aboard a ship in service.  But bear in mind 
there is no presumption of asbestos exposure merely as a 
result of having served aboard a ship.  See Dyment, supra.  
The RO made an attempt to locate any evidence confirming the 
veteran was exposed to asbestos in service.  However, the 
evidence does not establish he has or ever had an asbestos-
related lung disability or that he was exposed to asbestos 
during his 1979 to 1983 active duty in the Navy.  Even if, 
per chance, such disease was determined to be present, the 
record indicates that he worked in ship repair after service 
and worked with cement before service.  And aside from that, 
he has a long and well-documented history of chronic smoking.  
So considering all of these relevant factors, the Board 
concludes that he does not have a lung disability, including 
asbestosis, which was incurred in or aggravated by his 
military service.

The only evidence supporting the veteran's claim is his own 
lay statements maintaining that his current lung disability 
may have been caused by in-service asbestos exposure.  
However, he is not competent to make this determination.  
See Grottveit, Espiritu; 38 C.F.R. § 3.159(a)(2) , supra.  
See also Bostain v. West, 11 Vet. App. 124 (1998) (discussing 
lay statements concerning the etiology of conditions in the 
context of petitions to reopen previously denied, and 
unappealed, claims).  Thus, his unsubstantiated lay 
statements regarding the etiology of his current lung 
disability, alone, are of little to no probative value, 
especially in light of the objective medical evidence that 
fails to show that a lung disability bears any relationship 
whatsoever to his service in the military - and asbestos 
exposure in particular.

In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998), 
citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
There is no such evidence in this case.

The article relating to atelectasis submitted by the veteran 
makes no mention of asbestos exposure.  More importantly, 
this article does not even purport to address the specific 
facts of the individual case under consideration.  As such, 
it is not probative of the issue before the Board.  See, 
e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998) (Treatise 
evidence cannot simply provide speculative generic statements 
not relevant to the veteran's claim.  The treatise evidence 
must discuss generic relationships with a degree of certainty 
such that, under the facts of the specific case, there is at 
least plausible causality based on objective facts rather 
than on unsubstantiated lay opinion.).

For these reasons, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 C.F.R. § 3.102; see 
also Schoolman v. West, 12 Vet. App. 307, 311 (1999), Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for a psychiatric disorder, including 
alcohol abuse, is denied.

Service connection for a lung disability also is denied



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



